Title: From John Adams to Benjamin Morgan, 26 December 1797
From: Adams, John
To: Morgan, Benjamin



Sir
Philadelphia Decr: 26th 1797—

I yesterday received by Mr. Malcom, your favor of that date, together with a Catalouge of the Books, belonging to the Library Company of Philadelphia, bound and lettered with uncommon beauty and Splendor—
I pray you Sir to present my thanks to the Directors of that Institution, for this elegant present and especially for their obliging offer of the Use of their books, a favour, however, which I fear, I shall have more inclination, than time to Enjoy—
Accept my particular acknowledgments to yourself, Sir, for the Very Civil and obliging manner in which you have communicated that kind attention of the Company—
Sir / your most Obt and most humble Servt:

John Adams